Citation Nr: 0916386
Decision Date: 05/01/09	Archive Date: 06/02/09

Citation Nr: 0916386	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-03 257	)	DATE MAY 01 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1968.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The Board denied the posttraumatic stress disorder (PTSD) 
claim on appeal by a March 2006 decision.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on a January 2008 Joint 
Motion for Remand (Joint Motion), the Court remanded this 
appeal in January 2008 for development in compliance with the 
Joint Motion.

In April 2009, the Veteran's representative raised the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.  The appeal is remanded to the RO 
via the Appeals Management Center, in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the Board's March 2006 decision failed to provide adequate 
reasons and bases for why the Veteran was not entitled to an 
initial evaluation in excess of 30 percent for PTSD.  
Accordingly, in order to prevent prejudice to the Veteran, 
the March 2006 decision of the Board must be vacated in its 
entirety, and a new decision will be entered as if the March 
2006 decision by the Board had never been issued.



REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a VA examination for 
PTSD in June 2003, approximately 6 years ago.  In an April 
2009 statement, the Veteran's representative claimed that the 
Veteran's PTSD symptoms were so severe that a 100 percent 
evaluation might be warranted.  In the same statement, the 
Veteran's representative also specifically requested a new 
examination to determine the present severity of the 
Veteran's service-connected PTSD.  The Board therefore 
concludes that an additional VA examination is needed to 
provide a current picture of the Veteran's service-connected 
PTSD.  38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to 
provide the Veteran with an examination 
to determine the current severity of 
his service-connected PTSD.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


Citation Nr: 0605792	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1966 
to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested depressed mood, anxiety, social isolation, 
intrusive thoughts, hypervigilance, flashbacks, irritability, 
chronic sleep impairment, nightmares, and rare panic attacks.

2.  The veteran's bilateral hearing loss is manifested by 
Level I hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Notify And Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the veteran by June 2003 letter of 
the information and evidence needed to substantiate and 
complete his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The letter also informed the veteran that 
VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
It is pointed out that VA is not required to provide notice 
of the information and evidence necessary to substantiate 
claims in the case of "downstream" issues, i.e., issues 
related to the claim but arising after the beginning of the 
claims process, if 


appropriate notice was furnished prior to the initial 
decision.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical records, and 
private medical records have been associated with the claims 
file.  The veteran was afforded VA audiological, ear disease, 
and PTSD examinations.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the 


average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes that the rule articulated in Francisco does not 
apply here, because the current appeal is based on the 
assignment of initial evaluations following an initial award 
of service connection for PTSD and bilateral hearing loss.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  PTSD

Service connection for PTSD was granted by a rating decision 
dated in July 2003, and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
5, 2003.  Thereafter, a 30 percent evaluation was assigned by 
a rating decision dated in December 2004, effective May 5, 
2003.  The veteran served in Vietnam and was awarded a Combat 
Infantryman Badge and Purple Heart.  Service connection was 
previously established for gunshot wounds sustained in 
service.

VA outpatient records from April 2003 indicate that severe 
PTSD was diagnosed.  The veteran reported nightmares every 
day, and daytime intrusive thoughts of babies, children, and 
pregnant women being killed.  The veteran reported that he 
often thinks of getting shot while in Vietnam, his friend 
getting shot, and witnessing torture.  The veteran avoids 
crowds and loud noises, especially fireworks or helicopters, 
and lives in the country to be away from people.  He worries 
about his girlfriend and children being victimized and 
fantasizes about violent retribution.  The veteran cannot sit 
with his back exposed or go shopping in a mall.  The veteran 
has a hard time trusting anyone after witnessing fellow 
countrymen commit atrocities.  The veteran is a self-employed 
construction worker.  

The examiner found the veteran's mood was anxious and 
depressed, his sleep was poor, and he was socially isolated.  
The examiner noted that the veteran has had suicidal 
thoughts, but no intents or plans because he is too connected 
with his children and grandchildren and believes there would 
be religious repercussion.  The veteran has occasional visual 
hallucinations, no auditory hallucinations, no referential or 
persecutory ideations, and no active suicidal or homicidal 
thoughts.  The examiner found the veteran had a depressed 
affect and mood, fluent and goal-directed thoughts, good 
insight and judgment, no active psychosis, and intact 
cognition.  

A June 2003 VA PTSD examination was conducted.  The veteran 
reported that he wakes up 4 or 5 times a night, wakes up 
tired in the morning, and that his girlfriend tells him he 
yells things like "kill him" in his sleep, and that he has 
choked her.  The veteran reported that when he thinks of 
Vietnam, he gets angry and has flashbacks, seeing himself 
standing over a man being ordered to shoot him.  The veteran 
admitted he has rare panic attacks, and denied any suicide 
attempts or homicidal thoughts.  The veteran reported that he 
is self-employed, is able to work 5 to 6 hours per day, 
denied any financial problems, and noted a one year 
relationship with his girlfriend.

The examiner found the veteran alert, oriented to time, 
place, person and situation, goal-directed in his answers, 
and calm and pleasant.  The examiner noted a 


depressed affect and an emotional detachment when talking 
about traumatic experiences.  The examiner noted that the 
veteran had fair memory and recall.  The examiner diagnosed 
PTSD, noting symptoms such as reexperiencing trauma, 
flashbacks, disturbance of sleep with dreams of traumatic 
Vietnam events, avoidance and numbing of feelings, sense of 
disillusionment, hypervigilance, social avoidance, anger, and 
fear of loud noises.  The examiner found that the veteran is 
unable to communicate effectively, has problems with 
irritability and lack of patience, and is always anxious and 
nervous.  The veteran does not like crowds and does not like 
to talk about his Vietnam experiences.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 65 but 
noted that if the veteran controlled his active depression 
and drinking, the GAF score could vary.  A GAF score of 65 
indicates some mild symptoms such as depressed mood and mild 
insomnia or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support a rating in excess of 30 percent for PTSD.  The 
evidence of record indicates that the veteran has sleep 
impairment, fair memory, depressed affect and mood, rare 
panic attacks, flashbacks, and occasional hallucinations.  
The veteran is socially isolated, but is apparently close 
with his girlfriend, his children, and his grandchildren.  
The veteran was noted to be calm and pleasant.  The veteran 
is self-employed, able to work, and has good judgment.  
Accordingly, the criteria for a 50 percent evaluation 


have not been met.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (50 percent evaluation assigned for symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships).  Accordingly, an initial evaluation in 
excess of 30 percent for PTSD is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 30 percent is provided for certain 
manifestations of the service-connected PTSD but the medical 
evidence reflects that those manifestations are not present 
in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to this service-connected disability, 
there is no evidence that he is currently receiving regular 
treatment for this disability, nor is he taking medication.  
Id.  Marked interference with employment is not shown by the 
evidence of record.  Accordingly, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the veteran.

As the medical evidence discussed above does not show an 
overall disability picture of reduced reliability and 
productivity due to symptoms such as panic attacks more 


than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory to the 
extent of retention of only highly learned materials, and 
impaired judgment and abstract thinking, but rather shows 
that the veteran generally functions satisfactorily with 
routine behavior and self-care, the preponderance of the 
evidence is against a claim for an initial rating in excess 
of 30 percent, and therefore, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

B.  Bilateral Hearing Loss

Service connection was granted for bilateral hearing loss by 
a rating decision dated in July 2003 and a noncompensable 
evaluation under 38 C.F.R. § 4.85 was assigned, effective May 
5, 2003.  Service connection was based on a June 2003 VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
30
40
LEFT
25
15
25
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The puretone threshold average decibel loss was 25 Hertz in 
the right ear and 29 Hertz in the left ear. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability of bilateral service-
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency, numerically designated from 
level I to level XI.  Level I represents essentially normal 
audio acuity, with hearing loss increasing with each level to 
the profound deafness represented by level XI.  See 38 C.F.R. 
§ 4.85, Tables VI, VII (2005).

Here, the June 2003 VA examination showed a level I hearing 
acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  The 
numeric designations of level I hearing acuity, bilaterally, 
translate to a noncompensable evaluation for hearing 
impairment.  See 38 C.F.R. § 4.85(h), Diagnostic Code 6100, 
Table VII.  

The rating criteria provide for rating exceptional patterns 
of hearing impairment under Table VI or Table VIa where the 
puretone threshold is greater than 55 decibels at each of 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz.  See 38 C.F.R. § 4.86(a) (2005).  The puretone 
threshold averages in the June 2003 VA audiological 
examination do not satisfy the regulatory requirements of 38 
C.F.R. § 4.86, and therefore the rating criteria for a 
pattern of exceptional hearing impairment do not apply here.  
Accordingly, an initial compensable evaluation is not 
warranted for bilateral hearing loss.

Although the veteran contends that his bilateral hearing loss 
has worsened, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim, and the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.


REMAND

As noted above, service connection for PTSD was granted by a 
rating decision dated in July 2003, and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective May 5, 2003.  Thereafter, a 30 percent 
evaluation was assigned by a rating decision dated in 
December 2004, effective May 5, 2003.  In a statement dated 
in January 2005, the veteran's representative contended that 
the effective date of the 30 percent disability evaluation 
should be May 5, 2002.  The Board reads this statement as a 
notice of disagreement to the effective date assigned.  
Thereafter, the RO included the newly appealed issue of 
entitlement to an effective date for the initial evaluation 
of 30 percent for PTSD in a supplemental statement of the 
case with the issues that had been previously addressed in 
the statement of the case.  VA regulations provide that in no 
case will a supplemental statement of the case be used to 
announce a decision on an issue not previously addressed in a 
statement of the case, or respond to a notice of disagreement 
on newly appealed issues that were not addressed in the 
statement of the case.  38 C.F.R. § 19.31 (2005).  
Accordingly, although the veteran has not submitted a timely 
substantive appeal as to this issue, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case and notification of appellate rights as 
to the issue of entitlement to an effective date prior to May 
5, 2003, for the grant of the initial 30 percent evaluation 
for PTSD.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this issue is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issue of 
entitlement to an effective date prior to 
May 5, 2003, for an initial evaluation in 
excess of 30 percent for PTSD.  See 
38 C.F.R. §§ 19.29, 1930 (2005).  The 
veteran and his representative are 
reminded that to vest jurisdiction over 
this issue with the Board, a timely 
substantive appeal to the December 2004 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the veteran perfects 
the appeal as to this issue, the case 
should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


